Citation Nr: 1639768	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  02-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1964 to May 1968 and from October 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was previously before the Board in March 2005 and November 2011, and each time was remanded for additional development.

In August 2015, the Board issued a decision denying entitlement to a TDIU.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, a Joint Motion for Remand (JMR) was filed by the parties and subsequently granted by the Court.  Pursuant to the JMR, the Court vacated the Board's August 2015 decision and remanded the matter to the Board for further proceedings consistent with the JMR.  See 38 U.S.C.A. § 7252(a) (West 2014).

In its August 2015 decision, the Board observed that the Veteran had filed a claim in July 2015 for compensation under 38 U.S.C.A. § 1151 for vitreous hemorrhage of the right eye.  As the claim had previously been denied by VA, the Board referred the matter to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  To date, however, it does not appear from the record that the application to reopen has been adjudicated.  Therefore, the Board once again refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is unable to maintain substantially gainful employment as a result of his service-connected disabilities and medications that he takes for those disabilities.  He is service-connected for status post fracture of the right humerus with traumatic arthritis, rated as 40 percent disabling, and depression reaction, rated as 30 percent disabling.  His combined disability rating is 60 percent.  For purposes of determine whether the Veteran has one 60 percent disability, the Board observes that 38 C.F.R. § 4.16(a) provides that disabilities resulting from common etiology or a single accident will be considered as one disability for purposes of determining whether the Veteran meets the threshold rating requirement for consideration of a schedular TDIU.  Thus, as the Veteran's service-connected depressive reaction has been associated with pain related to the Veteran's service connected right should disability, the Board finds that the Veteran meets the schedular percentage requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).

In its August 2015 decision, the Board found that although the Veteran's right arm disability and depression did adversely impact his employability, the effects of those disabilities were already recognized by the combined 60 percent rating; thus, entitlement to a TDIU was not warranted.  In so finding, the Board specifically noted that, "[t]here is no evidence in the record that the Veteran's medications have had an adverse effect on him, to include causing dizziness or drowsiness.  Indeed, the Veteran has consistently denied any problems with his medications."  The Board acknowledged an October 2003 VA opinion, which stated that, "due to somnolence caused by his depression medications, specifically Zyprexa and Remeron, the Veteran would be unable to perform sedentary work, and is therefore deemed unemployable."  Notwithstanding, the Board reiterated that the Veteran had not reported problems with his medications on a regular basis, and found that "[t]he evidence in the Veteran's medical treatment records is more probative than any single report of sleepiness made to the October 2003 VA examiner."  The Board then noted that the Veteran had apparently stopped taking Zyprexa in December 2004 and Remeron in February 2010, and thus the October 2003 opinion was irrelevant in determining current employability.

Pursuant to the March 2016 JMR, the parties agreed that the Board failed to provide adequate reasons and bases in denying the Veteran's claim for entitlement to a TDIU.  In particular, the parties agreed that the Board did not adequately address the evidence of record with regard to whether the medications taken by the Veteran for his service-connected conditions impacted his ability to perform sedentary employment.  Notably, the Board cited numerous VA outpatient records purporting to show "consistent denials of problems with medication" in an attempt to discount the October 2003 VA opinion; however, the parties found that several of these records in fact showed that the Veteran either did report sleeping problems or did not affirmatively deny problems with medication.  On remand, the JMR directed the Board to consider whether the medical evidence is consistent or inconsistent with the October 2003 VA opinion regarding the impact of the Veteran's medication regimen on his ability to perform sedentary employment.  In addition, the parties agreed that the Board should consider whether an additional examination or opinion is needed.

The Board finds that, in light of the JMR directives discussed above, a remand is warranted in order to schedule a VA examination to ascertain the overall functional impact of the Veteran's service-connected disabilities.  As noted above, the JMR reflects that the record is at best ambiguous regarding whether the Veteran's medication regimen renders him unable to perform sedentary employment.  Additionally, a review of his most recent VA outpatient records indicates that he has resumed taking Mirtazapine (the generic form of Remeron) for anxiety on a limited basis, although the side effects, if any, of this medication are not known.  More broadly, the Board notes that the Veteran's current disability picture, including any effects from medication, is unclear, as the Veteran has not undergone a VA examination for several years.  An examination and clarifying opinion should therefore be provided.  In addition, updated VA medical records should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records for the period from August 2015 to the present.

2.  Schedule the Veteran for a VA examination in connection with his application for a TDIU.  Specifically, the examiner should provide a detailed explanation of the functional impairment caused by a combination of the Veteran's service-connected disabilities, particularly to include status post fracture of the right humerus with traumatic arthritis and depressive reaction, in light of his education and work history.

The examiner should discuss the impact, if any, of any medication taken for the Veteran's service-connected disabilities, to include Mirtazapine and any pain medications for his right arm disability.  The examiner should specifically discuss whether such medication is productive of somnolence or other symptoms that could impact the Veteran's ability to concentrate and perform sedentary activities.

The examiner should take particular care to discuss the Veteran's lay statements regarding his inability to perform work-related duties due to his service-connected symptoms.

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

